UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1803


ERN REYNOLDS,

                Plaintiff - Appellant,

          v.

CITY OF ROANOKE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:10-cv-00260-JCT)


Submitted:   December 12, 2011             Decided:   December 22, 2011


Before KING and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ern Reynolds, Appellant Pro Se.  David Lee Collins, OFFICE OF
THE CITY ATTORNEY FOR THE CITY OF ROANOKE, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ern     Reynolds     appeals   the     district       court’s       orders

dismissing his action alleging various constitutional violations

with respect to application of zoning ordinances and denying his

motion for reconsideration.              We have reviewed the record and

find    no    reversible      error.     Accordingly,        we    affirm       for    the

reasons      stated    by   the   district   court.         Reynolds      v.    City    of

Roanoke, No. 7:10-cv-00260-JCT (W.D. Va. July 13, 2011; July 19,

2011).       We dispense with oral argument because the facts and

legal    contentions        are   adequately   presented       in    the       materials

before    the   court       and   argument   would    not    aid    the    decisional

process.



                                                                                AFFIRMED




                                         2